DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 have been found allowable over prior art search and in view of response and amendments filed on 03/08/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Closest prior art of record : Veasy et al. (US2020/0362542) fails to teach the “wherein the controller is configured to drive the at least one lift cylinder through a wear measuring movement, wherein the controller is configured to receive information regarding the wear measuring movement from the lift cylinder sensor and one or more of the drawbar sensor, the circle sensor, the blade carrier assembly sensor, [[and]] or the blade sensor during the wear measuring movement and determine whether one or more wear components is in need of inspection, repair, or replacement.”
The applicant in the reply dated 03/08/2022, argues that : “ Veasy discloses measuring one or more of hydraulic actuators and sensors, but these measurements are made when the blade is stationary, and not during a movement, as discussed in, for example, paragraphs [0033] and [0034] of this application. Accordingly, Veasy does not disclose or suggest that "the controller is configured to drive the at least one lift cylinder through a wear measuring movement, wherein the controller is configured to receive information regarding the wear measuring movement from the lift cylinder sensor and one or more of the drawbar sensor, the circle sensor, the blade carrier assembly sensor, or the blade sensor during the wear measuring movement and determine whether one or more wear components is in need of inspection, repair, or replacement," as recited in independent claim 1.” Similar claim language is found in other independent Claims 11 and 18. 
The examiner agrees with the applicant’s assertion and could not find the prior art during the update search and consideration and hence the examiner believes the limitation is Nobel and find the application allowable over prior art search and in view of remarks and amendments filed on 03/08/2022. 
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668